By the Court.
The exceptions in the original action having been disallowed and adjudged frivolous by the judge before whom the trial was had, judgment might be and was entered -forthwith, under the general order, on the last day of the term, and took effect from that time, subject of course to be vacated if this court should, on petition, establish the truth of the exceptions and sustain them. Gen. Sts. e. 115, §§ 9-11. At the expiration of thirty days from that judgment, the plaintiff was therefore entitled to bring this action. Gen. Sts. e. 123, § 104. And as, at the time of the trial thereof, the petition to establish the truth of the exceptions had been dismissed for want of prosecution, there was no shadow of a reason why judgment should not be rendered for the plaintiff.
Exceptions overruled, with double costs and twelve per cent, in* terest.